Exhibit 10.3

AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT

AGREEMENT between Saia, Inc., a Delaware corporation (“Saia”), and Richard D.
O’Dell (the “Executive”),

WITNESSETH:

WHEREAS, the Compensation Committee of the Board of Directors (the “Board”) of
Saia has recommended, and the Board has approved, Saia entering into severance
agreements with key executives of Saia and its Subsidiaries (hereinafter
sometimes collectively referred to as the “Corporation”); and

WHEREAS, the Executive is a key executive of Saia or one of its Subsidiaries and
has been selected by the Board as a key executive; and

WHEREAS, should Saia receive any proposal from a third person concerning a
possible Business Combination with, or acquisition of equity securities of,
Saia, the Board believes it important that the Corporation and the Board be able
to rely upon the Executive to continue in his position, and that Saia have the
benefit of the Executive performing his duties without his being distracted by
the personal uncertainties and risks created by such a proposal;

WHEREAS, the parties wish to amend and restate the terms of their existing
Executive Severance Agreement;

NOW, THEREFORE, the parties agree as follows:

1. Definitions.

(a) “Affiliate” and “Associates” shall have the respective meanings given those
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as in effect on the date hereof.

(b) “Beneficial Owner” of shares shall include any Voting Shares:

(i) which such person or any of its Affiliates or Associates beneficially own,
directly or indirectly, or

(ii) which such person or any of its Affiliates or Associates has (1) the right
to acquire (whether such right is exercisable immediately or only after the
passage of time), pursuant to any agreement, arrangement or understanding or
upon the exercise of conversion rights, exchange rights, warrants, or options,
or otherwise, or (2) the right to vote pursuant to any agreement, arrangement or
understanding, or

(iii) which are beneficially owned, directly or indirectly, by any other person
with which such first mentioned person or any of its Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting or disposing of any shares of capital stock of Saia.

(c) “Business Combination” means:

(i) any merger or consolidation of Saia with or into (1) any Substantial
Stockholder (as hereinafter defined) or (2) any other corporation (whether or
not itself a Substantial Stockholder) which, after such merger or consolidation,
would be an Affiliate of a Substantial Stockholder, or

(ii) any sale, lease, exchange, mortgage, pledge, transfer or other disposition
(in one transaction or a series of related transactions) to or with (1) any
Substantial Stockholder or (2) an Affiliate of a Substantial Stockholder of any
assets of the Saia or any Subsidiary having an aggregate fair market value of
$5,000,000 or more, or

(iii) the issuance or transfer by Saia (in one transaction or a series of
related transactions) of any securities of the Corporation or any Subsidiary to
(1) any Substantial Stockholder or (2) any other corporation (whether or not
itself a Substantial Stockholder) which, after such issuance or transfer, would
be an Affiliate of a Substantial Stockholder in exchange for cash, securities or
other property (or a combination thereof) having an aggregate fair market value
of $5,000,000 or more, or

(iv) the adoption of any plan or proposal for the liquidation or dissolution of
the Corporation proposed by or on behalf of a Substantial Stockholder or an
Affiliate of a Substantial Stockholder, or

(v) any reclassification of securities (including any reverse stock split),
recapitalization, reorganization, merger or consolidation of the Corporation
with any of its Subsidiaries or any similar transaction (whether or not with or
into or otherwise involving a Substantial Stockholder or an Affiliate of a
Substantial Stockholder) which has the effect, directly or indirectly, of
increasing the proportionate share of the outstanding  shares of any class of
equity or convertible securities of the Corporation or any Subsidiary which is
directly or indirectly owned by any Substantial Stockholder or by an Affiliate
of a Substantial Stockholder.

(d) “Cause” means conviction of a felony involving moral turpitude by a court of
competent jurisdiction, which is no longer subject to direct appeal, or an
adjudication by a court of competent jurisdiction, which is no longer subject to
direct appeal, that the Executive is mentally incompetent or that he is liable
for willful misconduct in the performance of his duty to the Corporation which
is demonstrably and materially injurious to the Corporation.

(e) “Change of Control,” for the purposes of this Agreement, shall be deemed to
have taken place if: (i) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, purchases or otherwise
acquires shares of the Corporation after the date hereof and as a result thereof
becomes the beneficial owner of shares of the Corporation having 20% or more of
the total number of votes that may be cast for election of directors of Saia; or
(ii) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the directors then serving on the Board of
Directors of Saia shall cease to constitute a majority of the Board of Directors
of Saia or any successor to Saia.

(f) “Corporation” means Saia and its Subsidiaries.

(g) “Normal Retirement Age” means the last day of the calendar month in which
the Executive’s 65th birthday occurs.

(h) “Permanent Disability” means a physical or mental condition which
permanently renders the Executive incapable of exercising the duties and
responsibilities of the position he held immediately prior to any Change of
Control.

(i) “Potential Change of Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred: (i)  Saia
enters into an agreement, the consummation of which would result in the
occurrence of a Change of Control; (ii)  Saia or any person or “group” as
defined in Section 3(d)(3) of the Securities Exchange Act of 1934, as amended,
publicly announces an intention to take or consider taking actions which, if
consummated would constitute a Change in Control; (iii) the Board of Directors
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

(j) “Subsidiary” means any domestic or foreign corporation, a majority of whose
shares normally entitled to vote in electing directors is owned directly or
indirectly by Saia or by other Subsidiaries.

(k) “Substantial Stockholder” means, in respect of any Business Combination, any
person (other than Saia) who or which is on the record date for the
determination of stockholders entitled to notice of and to vote on such Business
Combination, or as of the time of the vote on such Business Combination, or
immediately prior to the consummation of any such transaction,

(i) is the Beneficial Owner, directly or indirectly, of not less than 10% of the
Voting Shares, or

(ii) is an Affiliate of Saia and at any time within five years prior thereto was
the Beneficial Owner, directly or indirectly, of not less than 10% of the then
outstanding Voting Shares, or

(iii) is an assignee of or has otherwise succeeded to any shares of capital
stock of Saia which were at any time within five years prior thereto
beneficially owned by any Substantial Stockholder, and such assignment or
succession shall have occurred in the course of a transaction or a series of
transactions not involving a public offering within the meaning of the
Securities Act of 1933, as amended.

(m) “Voting Shares” means the outstanding shares of capital stock of Saia
entitled to vote generally in the election of the directors.

2. Services During Certain Events. In the event a third person begins a tender
or exchange offer or takes other steps seeking to effect a Change of Control,
the Executive agrees that he will not voluntarily leave the employ of the
Corporation without the consent of the Corporation, and will render the services
contemplated in the recitals of this Agreement, until the third person has
abandoned or terminated his or its efforts to effect a Change of Control or
until 90 days after a Change of Control has occurred. In the event the Executive
fails to comply with the provisions of this paragraph, the Corporation will
suffer damages which are difficult, if not impossible, to ascertain.
Accordingly, should the Executive fail to comply with the provisions of this
paragraph, the Corporation shall retain the amounts which would otherwise be
payable to the Executive hereunder as fixed, agreed and liquidated damages but
shall have no other recourse against the Executive.

3. Termination After Change of Control. “Termination” shall include
(a) termination by the Corporation of the employment of Executive with the
Corporation within two years after a Change of Control for any reason other than
death, Permanent Disability, retirement at or after his Normal Retirement Age,
or Cause or (b) resignation of the Executive after the occurrence of any of the
following events within two years after a Change of Control of Saia:

(a) An adverse change of the Executive’s title or a reduction or adverse change
in the nature or scope of the Executive’s authority or duties from those being
exercised and performed by the Executive immediately prior to the Change of
Control.

(b) A transfer of the Executive to a location which is more than 50 miles away
from the location where the Executive was employed immediately prior to the
Change of Control.

(c) Any reduction in the rate of Executive’s annual salary below his rate of
annual salary immediately prior to the Change of Control.

(d) Any reduction in the level of Executive’s fringe benefits or annual cash
bonus below a level consistent with the Corporation’s practice prior to the
Change of Control.

4. Termination Payment. In the event of a Termination, as defined in
Paragraph 3, Saia shall provide the Executive the following benefits:

(a) Saia shall pay to the Executive on the first day of the seventh month
immediately following the Executive’s last day of employment with the
Corporation, as additional compensation for services rendered to the
Corporation, a lump sum cash amount (subject to the minimum applicable federal,
state or local lump sum withholding requirements, if any, unless the Executive
requests that a greater amount be withheld) equal to three times the highest
base salary and annual cash bonuses paid or payable to the Executive by the
Corporation with respect to any 12 consecutive month period during the three
years ending with the date of the Executive’s Termination.

(b) During the three years following the Executive’s Termination, the Executive
shall be deemed to remain an employee of the Corporation for purposes of the
applicable medical, life insurance and long-term disability plans and programs
covering key executives of the Corporation and shall be entitled to receive the
benefits available to key executives thereunder, provided; however, that in the
event the Executive’s participation in any such employee benefit plan or program
is barred, the Corporation shall arrange to provide the Executive with
substantially similar benefits.

(c) The Executive shall be entitled to the Gross-Up Payment, if any, described
in Paragraph 6.

(d) The Corporation shall pay the Executive the Termination Payment set forth in
this paragraph upon termination of the Executive’s employment following a
Potential Change in Control but before a Change in Control and during the term
of this Agreement if: (i) the termination is initiated, caused or directed by
any person or group which has initiated a transaction, the consummation of which
would result in a Change of Control; and (ii) the termination would have been by
the Executive for any of the reasons enumerated in paragraph 3(a)-3(d) or by the
Corporation without Cause if a Change of Control had occurred on the date of the
Potential Change in Control.

5. Stock-Out of Options. In the event of a Change of Control, the Executive’s
non-qualified stock options and incentive stock options granted by the
Corporation which are outstanding on the date of the Change of Control, shall
immediately vest and Executive shall have 24 months from the date of the Change
of Control to exercise said options.

6. Additional Payments by Saia.

(a) Gross-Up Payment. In the event it shall be determined that any payment or
benefit of any type by the Corporation to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (determined without regard to any additional
payments required under this Paragraph 6) (the “Total Payments”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) (or any similar tax that may hereafter be
imposed) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Total Payments. Payment of the Gross-Up
Payment shall be made promptly following the determination by the Accounting
Firm as described in subparagraph (b) of this Paragraph 6, but no later than 60
calendar days after the Executive’s date of Termination or in accordance with
subparagraph (c) of this Paragraph 6.

(b) Determination by Accountant. All determinations required to be made under
this Paragraph 6, including whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by an independent accounting firm
retained by Saia (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Saia and the Executive within 15 business days
of the date of Termination, if applicable, or such earlier time as is requested
by Saia. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon Saia and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Saia should have been made (“Underpayment”) consistent with the calculations
required to be made hereunder. In the event that Saia exhausts its remedies
pursuant to subparagraph (c) of this Paragraph 6 and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be paid by Saia to the Executive in the third calendar year
immediately following the calendar year in which the Executive’s date of
Termination occurs. Saia shall promptly pay all expenses of the Accounting Firm
pursuant to this Paragraph 6.

(c) Notification Required. The Executive shall notify Saia in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by Saia of the Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than ten business days after the Executive
knows of such claim and shall apprise Saia of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which it gives such notice to Saia (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If Saia notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

(i) give Saia any information reasonably requested by Saia relating to such
claim;

(ii) take such action in connection with contesting such claim as Saia shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Saia;

(iii) cooperate with Saia in good faith in order to effectively contest such
claim; and

(iv) permit Saia to participate in any proceeding relating to such claim;
provided, however, that Saia shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
subparagraph (c), Saia shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at it sole option, either direct the
Executive to pay the tax claimed and sue for a refund, or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Saia shall determine;
provided, however, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, Saia’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) Repayment. If, after the receipt by Executive of an amount paid by Saia
pursuant to this Paragraph 6, the Executive in not required to pay the Excise
Tax to which such Gross-Up Payment relates, the Executive shall promptly pay to
Saia the amount of such Gross-Up Payment (together with any interest paid or
credited thereon after taxes applicable thereto).

7. General.

(a) Arbitration. Any dispute between the parties hereto arising out of, in
connection with, or relating to this Agreement or the breach thereof shall be
settled by arbitration in Kansas City, Missouri, in accordance with the rules
then in effect of the American Arbitration Association (“AAA”). Arbitration
shall be the exclusive remedy for any such dispute except only as to failure to
abide by an arbitration award rendered hereunder. Regardless of whether or not
both parties hereto participate in the arbitration proceeding, any arbitration
award rendered hereunder shall be final and binding on each party hereto and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof.

The party seeking arbitration shall notify the other party in writing and
request the AAA to submit a list of 5 or 7 potential arbitrators. In the event
the parties do not agree upon an arbitrator, each party shall, in turn, strike
one arbitrator from the list, the Corporation having the first strike, until
only one arbitrator remains, who shall arbitrate the dispute. The arbitration
hearing shall be conducted within 30 days of the selection of an arbitrator or
at the earliest date thereafter that the arbitrator is available.

(b) Indemnification. If arbitration occurs as provided for herein, the
Corporation shall reimburse the Executive for his reasonable attorneys’ fees,
costs and disbursements incurred in such arbitration and hereby agrees to pay
interest on any money award obtained by the Executive from the date payment
should have been made until the date payment is made, calculated at the prime
interest rate of Bank of America, N.A., in effect from time to time, plus 2%,
from the date that payment(s) to him should have been made under this Agreement.
If the Executive enforces the arbitration award in court, the Corporation shall
reimburse the Executive for his reasonable attorneys’ fees, costs and
disbursements incurred in such enforcement.

(c) Payment Obligations Absolute. Saia’s obligation to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Corporation may have against him or anyone else, except as provided in
paragraph 2 hereof. All amounts payable by Saia hereunder shall be paid without
notice or demand. Each and every payment made hereunder by Saia shall be final
and Saia will not seek to recover all or any part of such payment from the
Executive or from whosoever may be entitled thereto, for any reason whatsoever.
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event affect any
reduction of Saia’s obligation to make the payments required to be made under
this Agreement.

(d) Continuing Obligations. The Executive shall retain in confidence any
confidential information known to him concerning the Corporation and its
respective businesses until such information is publicly disclosed.

(e) Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive and his estate and the Corporation and any successor of the
Corporation, but neither this Agreement nor any rights arising hereunder may be
assigned or pledged by the Executive.

(f) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(g) Controlling Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware.

(h) Termination. This Agreement shall terminate if a majority of the Board of
Directors of Saia determines that the Executive is no longer a key executive and
so notifies the Executive; except that such determination shall not be made, and
if made shall have no effect, (i) within two years after the Change of Control
in question or (ii) during any period of time when Saia has knowledge that any
third person has taken steps reasonably calculated to effect a Change of Control
until, in the opinion of a majority of the Board of Directors of Saia the third
person has abandoned or terminated his efforts to effect a Change of Control.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the 24th day of
October, 2006.

         
 
  SAIA, INC.

EXECUTIVE:
  By: /s/ Herbert A. Trucksess, III

/s/ Richard D. O’Dell
    —  
—
  Herbert A. Trucksess, III

Richard D. O’Dell
  Chairman and Chief Executive Officer

 
  ATTEST:

 
  By: /s/ James A. Darby


2